Citation Nr: 1116356	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1953 to June 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United Stated Department of Veterans Affairs (VA), which declined to reopen a claim of service connection for a stomach disorder and denied service connection for depression.

The issues have been recharacterized to better reflect the evidence of record, the procedural posture of the claims, and current law and precedent.

With respect to the psychiatric disorder, a Veteran, as a layperson, lacks the competence to distinguish between various diagnoses.  A claim for one mental illness is therefore considered to be a claim for all diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim of service connection for posttraumatic stress disorder (PTSD) must therefore be considered part of the earlier claim of service connection for depression.  

Moreover, the March 2002 denial of service connection for depression was appealed, and remains open.  The Veteran filed a timely notice of disagreement (NOD) in August 2002, and a statement of the case (SOC) was issued in October 2002.  Although the Veteran did not at any point file a VA Form 9, Appeal to Board of Veterans' Appeals, to perfect the appeal, he did testify before a Decision Review Officer (DRO) at a personal hearing in December 2002.  He expressed his continued disagreement with the denial and his desire to continue his appeal with regard to service connection for a psychiatric disorder.  This constitutes a timely substantive appeal.  The March 2002 denial therefore never became final, and is the decision on appeal before the Board.  The claim need not be reopened.

With regard to a stomach disorder, the same March 2002 decision is on appeal.  The August 2002 NOD and October 2002 SOC addressed this issue, and the Veteran perfected his appeal at the December 2002 DRO hearing.  However, the claim had been previously and finally denied in a November 1995 Board decision, and hence reopening of the claim is properly considered. 

The Veteran testified at a March 2011 personal hearing before the undersigned, held at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

I.  Acquired Psychiatric Disorder

The duty to assist includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

VA treatment records reflect a current diagnosis of depression, as well as ongoing treatment with medication.  Service treatment records reflect that in August 1953, a doctor noted a "mild character disorder."  He was additionally treated for various gastrointestinal complaints.  The Veteran alleges that his current psychiatric problems are related to the stresses of service; he points to recurrent stomach problems as manifestations of a nervous condition since service.  Private doctors have supplied statements in support of his allegations.

In light of the evidence of current disability, competent allegations of anxiety related symptoms since service, and indicia of in-service manifestations of psychiatric problems, an examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Gastrointestinal Disorder

The Veteran seeks to reopen a previously denied claim for a stomach disorder, now characterized more generally as a gastrointestinal disorder.  This claim is inextricably intertwined with the claim of service connection for an acquired psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

The Veteran has alleged, in part, that his gastrointestinal problems are secondary to a psychiatric disorder.  While mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005), should service connection be granted for the primary condition, that grant would be evidence relevant to the attempt to reopen.  Therefore, until the question of service connection for an underlying psychiatric disorder is resolved, the Board cannot adjudicate the claim of service connection for the secondary gastrointestinal symptomatology.

Additionally, the Veteran has identified a private treating physician who has been treating him for current complaints.  These records are potentially relevant to the current appeal and reasonable efforts to obtain them must be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the VA medical center at Nashville, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Jeffrey Spagna, his private primary care physician identified at the March 2011 hearing.  Upon receipt of such, VA must take appropriate action to contact the doctor and request complete records. The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for a VA mental health examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current psychiatric diagnoses, and should opine as to whether it is at least as likely as not that any current disorder was caused or aggravated by military service.  The examiner must specifically discuss the in-service notation of a character disorder and reports of ongoing treatment for stomach problems allegedly related to stress.  If the current diagnosis is a personality disorder, this must be clearly stated.  A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


